Order, Supreme Court, New York County (Bernard J. Fried, J.), entered March 24, 2009, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
Contrary to plaintiff’s contention, neither prior dealings among the parties nor actual knowledge by defendant of *414plaintiffs claims and alleged damages relieved plaintiff of the obligation to serve a timely and sufficiently detailed notice of claim (Promo-Pro Ltd. v Lehrer McGovern Bovis, 306 AD2d 221 [2003], lv denied 100 NY2d 628 [2003]). Nor did defendant’s alleged breach of the contract estop it from relying on plaintiffs failure to comply with the notice of claim provisions, since the breach, even if it occurred, did not prevent plaintiff from complying with those provisions (A.H.A. Gen. Constr. v New York City Hous. Auth., 92 NY2d 20 [1998]). In light of the foregoing, we do not reach the statute of limitations issue. Concur— Gonzalez, P.J., Tom, Renwick, DeGrasse and Abdus-Salaam, JJ.